Citation Nr: 1046337	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran.


REPRESENTATION

Appellant represented by:	Erin J. McLaughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, daughter




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 
1954.  He died on February [redacted], 2007.  The appellant was married 
to the Veteran at the time of his death.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Pittsburgh, Pennsylvania. In October 
2009, the Board denied the appellant's claim.  However, in a May 
2010 decision the Board vacated its decision and remanded the 
appellant's claim to enable her to appear at a personal hearing 
before a Veteran's Law Judge.

The appellant and her daughter testified at a hearing before the 
undersigned Veteran's Law Judge in September 2010.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1952 to 
November 1954.

2.  The appellant and the Veteran were married on December [redacted], 
1957.

3.  The Veteran died on February [redacted], 2007. 

4.  The appellant was legally married to the Veteran at the time 
of his death.
5.  While the parties lived separate and apart for many years, 
the separation was not due to fault of the appellant, and the 
appellant and the Veteran continued to hold themselves out as 
husband and wife until the Veteran's death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for recognition of the appellant as the surviving spouse 
of the Veteran have been met.  38 U.S.C.A. §§ 101, 103(c) (West 
2002 & Supp. 2009), 38 C.F.R. §§ 3.1(j), 3, 3.50, 3.52, 3.53, 
3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the claimant with the development of 
facts pertinent to her claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the appellant's claims is 
required at this time.  

The appellant contends that she should be recognized as the 
spouse of the Veteran for payment of survivor's benefits.

Pertinent VA laws and regulations provide an individual may be 
recognized as the surviving spouse of the Veteran for payment of 
certain survivor's benefits if the marriage to the Veteran 
occurred before or during his or her service or, if the marriage 
took place after service, if (1) the claimant married the Veteran 
before the expiration of 15 years after the period of service in 
which the injury or disease that caused the Veteran's death was 
incurred or aggravated, or (2) the claimant was married to the 
Veteran for 1 year or more prior to the Veteran's death, or (3) 
the claimant was married to the Veteran for any period of time if 
a child was born to the marriage or was born to the couple before 
their marriage. 38 C.F.R. § 3.54; see 38 U.S.C.A. § 1102.  

"Spouse" is defined as by regulation as "a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of [38 C.F.R.] § 3.1(j)." 38 C.F.R. § 3.50(a).  38 C.F.R. § 
3.1(j) defines "marriage" as "a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the rights to benefits accrued." Id. A "surviving spouse" is 
defined as a member of the opposite sex who was the spouse of the 
Veteran at the time of the Veteran's death and who (1) lived with 
the Veteran continuously since the time of the parties' marriage 
to the date of the Veteran's death, unless there was a separation 
which was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse, and (2) except as provided in 38 
C.F.R. § 3.55 (pertaining to certain terminations of subsequent 
marriages), has not remarried and has not held him or herself out 
to the public as the spouse of a member of the opposite sex with 
whom he or she was then cohabiting. 38 C.F.R. § 3.50 (b). 

In this case, the parties were married on December [redacted], 1957.  They 
were still legally married at the time of the Veteran's death on 
February [redacted], 2007.  However, the Veteran lived separate and apart 
from his wife from 1979 until he returned to the marital 
residence in 2005.

At her personal hearing in September 2010 the appellant testified 
that she and the Veteran had three children together.  The 
appellant contended that the Veteran moved out of the marital 
residence in 1979 because she was then having health problems 
that the Veteran was unable to deal with.  However, he still paid 
the bills for the marital residence and returned to do chores 
such as moving the grass.  Neither party desired a legal 
separation or divorce or entered into another relationship with a 
member of the opposite sex.  They reportedly continued to file 
joint tax returns as well.

The appellant testified that in 2005 the Veteran moved back into 
the marital residence because he was ill.  The appellant 
testified that she helped care for the Veteran from the time he 
returned to the marital residence until his death.  

The Veteran's daughter corroborated that the Veteran left the 
marital residence of his own volition at one time, but that her 
parents still held themselves out to be married.  She 
corroborated that the Veteran moved back into the marital 
residence in 2005 and that her mother helped with tasks such as 
feeding, bathing, and administering medication to the Veteran 
prior to his death. 

The appellant submitted a church picture from 1992, after the 
date of the parties' physical separation, in which she and the 
Veteran and their 3 children appeared together as a family.  She 
also submitted an undated card from the Veteran that was signed 
"love from your husband."

The appellant's testimony was corroborated by other evidence.  In 
March 2002, the Veteran filed a claim for a non-service connected 
pension.  At that time, he listed the appellant as his wife and 
the nearest relative that VA could contact if necessary.  He also 
listed his and his wife's address as at the marital residence.  
The appellant witnessed the document and referred to herself as 
the Veteran's wife.  In a "medical expense report" that he 
submitted in connection with that application, he noted that he 
paid for health insurance for himself and his wife.  

In her application for death indemnity compensation dated in 
March 2007 the appellant indicated that she did not continuously 
cohabitate with the Veteran from the time of their marriage until 
his death because, in 1979, the Veteran moved out because he 
could not handle the appellant's medical problems.  She noted 
that since the Veteran's death she was responsible for paying 
expenses that the Veteran formerly assumed, including the 
mortgage and utilities for the marital residence.

However, in March 2005 the appellant wrote a letter in which she 
indicated that she lived apart from her husband since 1979 and 
that they had no intention of moving back in together.  She also 
claimed that she got no financial support from her husband.

Also, in October 2007 the appellant wrote a letter in which she 
indicated she and her husband separated in 1979 as a result of 
the appellant's health problems, insofar as the Veteran had 
difficulty with his wife being so dependant on him.  He moved 
out, but she and the Veteran did not believe in divorce.   

Notwithstanding the appellant's March 2005 letter, the weight of 
the credible evidence indicates that the parties' physical 
separation was not the fault of the claimant and that they still 
considered themselves married at the time of the Veteran's death. 
The Board notes that the information in the March 2005 letter is 
contradicted by other evidence including documentary evidence and 
the testimony of the appellant and her daughter.  Notably, the 
appellant was listed as the next of kin on the Veteran's pension 
application in 2002, the Veteran listed his and his wife's 
residences to be at the same address, and the appellant witnessed 
the application as his wife.  The Veteran continued to pay for 
the appellant's health insurance, contradicting the March 2005 
letter's contention that the Veteran did not provide any support 
to the appellant.  Moreover, the March 2005 letter is the only 
time when the appellant indicated that the Veteran did not 
provide her financial support; on her application for death 
indemnity compensation she specifically indicated that the 
Veteran had been paying for expenses associated with the marital 
residence until his death, and she testified to this as well.  
Additionally, the evidence indicates that the Veteran and the 
appellant were living together as husband and wife from some time 
in 2005 until the Veteran's death.  The appellant's daughter 
corroborated that the appellant cared for the Veteran from the 
time he moved back into the residence until his death.  The 
parties also appeared together at church events after the time of 
their physical separation, holding themselves out as married.

Additionally, all of the available evidence indicates that the 
initial separation was not the fault of the appellant.  Rather, 
all of the evidence of record indicates that the Veteran left the 
marital residence because he was unable to handle living with his 
wife's illnesses.  This clearly was not the appellant's fault.

For these reasons, the Board finds that the appellant is entitled 
to recognition as the surviving spouse of the Veteran.  In coming 
to this conclusion, all doubt has been resolved in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


